As an investigation of the case-made discloses that certain letters evidencing the contract upon which defendant recovered in the trial court are omitted therefrom, and the briefs of plaintiff in error disclose that the errors relied upon for reversal cannot be passed upon without a consideration of the evidence, the motion to dismiss is sustained, and that, too, although the case-made recites that it contains "all the evidence offered, introduced, or received upon the trial."Anderst v. Atchison, T.   S. F. Ry. Co., 19 Okla. 206,91 P. 894; Ragains v. Geiser Mfg. Co., 10 Okla. 544, 63 P. 687;Arnold v. Moss, 27 Okla. 524, 112 P. 995; Pierce v.Engelkeimeier, 10 Okla. 308, 61 P. 1047; Citizens' Bank  Trust Co. v. Dill, 30 Okla. 1, 118 P. 374. *Page 771 
Although this second motion to dismiss was served and subsequently filed, January 13, 1913, the same has received no response from plaintiff in error. Dismissed.
All the Justices concur.